Citation Nr: 1808495	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  14-35 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation for psychophysiological gastrointestinal disorder (also claimed as major depressive disorder and formerly rated as peptic ulcer disease with hiatal hernia), currently rated at 50 percent.

2. Entitlement to a total disability rating based on individual unemployability as due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The Veteran served on active duty from October 1969 to October 1975.  

This case comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   In view of the Veteran's June 2017 formal application for that benefit, the Board takes appellate jurisdiction of an inextricably intertwined claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also VAOPGCPREC 6-96 (Aug. 16, 1996).   By October 2016 correspondence, the Veteran's attorney in this matter withdrew the Veteran's prior request for a Board hearing, and requested that consideration of this case proceed on the merits.

Previously the Veteran had in progress an appeal with regard to issues of medical reimbursement several instances of private treatment.  It appears from VA's appeals records database the matter has resolved.   If however there remains some outstanding issue regarding these claims, the Veteran should follow up with the Regional Office.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The disorder for which the Veteran requests increased rating characterized by the Regional Office as a psychophysiological condition, thus far, has been evaluated on psychological manifestations alone.  The Veteran's argumentation indicates that there is a standalone physiological gastrointestinal disorder.  The Veteran further provides a June 2015 report from a gastroenterologist that states the Veteran had chronic pancreatitis that was etiologically related back to his military service.  
Thus far, the Veteran's condition has been rated on psychological manifestations, alone.  This reflects VA's rule against pyramiding, which precludes evaluating the same symptomatology under separate diagnoses.  See 38 C.F.R. § 4.14 (2017).  In view of the above-mentioned private gastroenterologist's report the Veteran must be provided another VA examination regarding the full scope, etiology and manifestations of the service-connected gastrointestinal condition.  An opinion is required on whether there is a physiological gastrointestinal condition apart from that symptomatology which has been compensated already.  It will likewise permit a more contemporaneous disability picture.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007). 

The decision on the inextricably intertwined claim for TDIU will be deferred pending the outcome of the above.  See generally, Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for VA psychiatric and gastrointestinal examinations with qualified clinicians for his service-connected psychophysiological gastrointestinal disorder (also claimed as major depressive disorder and formerly rated as peptic ulcer disease with hiatal hernia).  The claims file must be made available for both examiners to review, and each examiner should confirm this review was completed.  

a. The gastrointestinal examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected disability, specifically and wholly limited in scope to actual, physiological and/or pathological manifestations of a gastrointestinal disorder.  

The examiner is then requested to provide an opinion regarding whether, based on medical history and accounting for distinguishable psychiatric symptoms, the Veteran at least as likely as not (50 percent or greater probability) has a standalone and separate GI disability.   

In so doing, the VA examiner is requested to consider the recent medical history, including (1) June 2015 gastroenterologist's report that the Veteran had chronic pancreatitis that was service-related; and (2) recent hospital admissions for what was, in whole or in part, gastrointestinal pain.  

The examiner must provide all findings, along with a complete rationale for any opinions provided.

b. The psychiatric examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected disability, from a psychiatric standpoint.  The examiner should specifically take into account that the Veteran is concurrently being examined for a GI disorder, and so some of the symptoms may be indicated ultimately as physiological.

The examiner must provide all findings, along with a complete rationale for any opinions provided.
2. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

3. Thereafter, readjudicate the claims on appeal for an increased rating, and for TDIU, in light all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

